             Case 1:19-cv-06260-LTS Document 32 Filed 06/22/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

 WJ HOLDING LIMITED,


                 Petitioner,                                           No. 19 Civ. 6260 (LTS)

        -v-

                                                                       ORDER
 TRANSDNIESTRIAN MOLDOVIAN
 REPUBLIC, TRANSNISTRIAN
 REPUBLICAN BANK, and CJSC
 TRANSNISTRIAN SBERBANK,


                 Respondents.

-------------------------------------------------------x


                This matter having been commenced by the filing of a petition to confirm
arbitration on July 5, 2019, and the respondents having failed to interpose a timely response to
the petition or otherwise move in this proceeding, and the petitioner having sought permission to
move for a default judgment, it is hereby

                 ORDERED, that the petitioner may make a motion for a default judgment; and it
is further

                ORDERED, that such motion for default judgment must be served on the
respondents and must be accompanied by copies of the Clerk's Certificate; proof of service of the
summons and petition and the motion for default judgment as provided by the undersigned's
Individual Practices Rules; an affidavit confirming that the petition was timely filed and that the
award that is the subject of the application has not been vacated or modified and that no
application for such relief is currently pending; and the papers enumerated in 9 U.S.C. § 13; and
it is further

                ORDERED, that said motion shall be briefed in accordance with the schedule set
forth in Local Civil Rule 6.1 and will be taken on submission unless otherwise directed by the
Court; and it is further

              ORDERED, that petitioner must serve a copy of this Order and the motion for
default judgment using the methods authorized for alternative service of process by Order dated
WJ HOLDING - DEFPROV                                       VERSION JUNE 22, 2020                  1
          Case 1:19-cv-06260-LTS Document 32 Filed 06/22/20 Page 2 of 3



July 18, 2019 (see docket entry no. 6) on respondents and file proof of such service within
fourteen (14) days from the date hereof.


Dated: New York, New York
       June 22, 2020



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




               WJ HOLDING - DEFPROV                             VERSION JUNE 22, 2020         2
         Case 1:19-cv-06260-LTS Document 32 Filed 06/22/20 Page 3 of 3




WJ HOLDING - DEFPROV                   VERSION JUNE 22, 2020             3
